Citation Nr: 0617796	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for mild varus deformity of the left knee.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1972 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection for mild varus deformity of the left knee with a 
10 percent evaluation.  The veteran requests a higher rating.  
In April 2005, the RO awarded the veteran service connection 
for traumatic arthritis of the left knee with a 10 percent 
rating.  The veteran did not appeal this decision.  
Therefore, the 10 percent evaluation for traumatic arthritis 
of the left knee is not deemed under appeal.  Hence, this 
decision will only address the 10 percent evaluation for mild 
varus deformity of the left knee due to instability.

In November 2003 and September 2005, the Board remanded the 
veteran's case to the RO for further development.  The case 
was recently returned to the Board in April 2006.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  Mild varus deformity of the left knee manifested with a 
range of motion in flexion to 130 degrees and full range of 
motion in extension, mild instability, and mild effusion.





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for mild varus deformity of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in March 2000, prior to the enactment of the VCAA.  

An RO letter dated in April 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  The letter also requested that the 
veteran submit any evidence in his possession that pertained 
to the claim.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  While the notice provided to the 
veteran was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Thus, the Board finds that 
the veteran was not prejudiced by the timing of the April 
2004 VCAA letter.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Where applicable, the claimant must be notified that 
an effective date for the award of benefits will be assigned 
if the claim is awarded.  Because this claim is being denied, 
the denial renders any effective date issue moot.  Therefore, 
as there has been substantial compliance with all pertinent 
VA law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
on repetitive use and during flare-ups is demonstrated, and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pursuant to which instability and recurrent subluxation of 
the knee is rated.  However, to give the veteran every 
consideration in connection with the matter on appeal, both 
the RO and the Board have considered all potentially 
applicable diagnostic codes under section 4.71a in rating the 
veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (one diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology).

5256 	Knee, ankylosis of:
	Extremely unfavorable, in flexion at an angle of 45° or more	
		60	
	In flexion between 20° and 45°						
	50
	In flexion between 10° and 20°						
	40
	Favorable angle in full extension, or in slight flexion 
between 0° and 10°	30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005).

5260
Leg, limitation of flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60° 
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

5261
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2005).

In March 2000, the veteran submitted a claim for service 
connection for a left knee condition secondary to his 
service-connected left foot condition.   A March 2001 VA 
examination report showed that the veteran's left knee 
condition had probable military connection, status post his 
left foot issues.  Further, N.M., M.D., a private physician, 
stated in a January 2001 letter that the veteran's knee 
problem had been precipitated by his abnormal gait, secondary 
to the left foot condition.  Hence, in a May 2001 rating 
decision, the RO awarded the veteran service connection for 
mild varus deformity of the left knee with a 10 percent 
evaluation.  The veteran appealed that decision and requested 
a higher evaluation.

After review of the evidence of record, the Board finds that 
an evaluation in excess of 10 percent for the veteran's mild 
varus deformity is not warranted.  According to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005), an evaluation in excess 
of 10 percent for the veteran's left knee disability would 
require a showing of moderate instability or recurrent 
subluxation.  The Board finds that the veteran's symptoms are 
not deemed to be evidence of moderate instability.  As such, 
the Board notes that an April 2000 private medical record 
from Dr. T noted that the veteran had valgus laxity, but had 
a firm end point and no varus laxity.  A February 2002 VA 
examination report shows that the veteran had a moderate 
degree of instability, but the examiner did not believe that 
the patella could be dislocated.  The veteran was diagnosed 
with moderate hypermobility of the patella, but the knee was 
not found to be unstable.  A May 2004 VA examination report 
showed that the veteran had a jog of medial laxity to valgus 
stress at 30 degrees.  Otherwise, his patella was stable to 
all tests.  Although the February 2002 VA examiner used the 
term "moderate" to describe the veteran's hypermobility of 
the patella, the remaining evidence of record shows that the 
veteran's instability is slight because he has a firm end 
point, no varus laxity and he had only a jog of medial laxity 
to valgus stress.  Moreover, although the veteran is a postal 
worker and his employment involves walking, he stated during 
his March 2001, February 2002, and May 2004 VA examinations 
that he was on light duty because of problems with his back 
and right knee and in April 2004 he was put on disability 
pension for other problems, besides his left foot and knee.  
Hence, as the veteran's left knee does not prohibit the 
veteran from performing at work and his left knee instability 
is deemed to be slight, the Board finds that the veteran's 
left knee instability does not warrant an evaluation in 
excess of 10 percent. 

The Board has considered all potentially applicable 
diagnostic codes under 38 C.F.R. § 4.71a in rating the 
veteran's disability (Butts, 5 Vet. App. at 538); however, 
the rating criteria do not allow for an increased evaluation 
for his left knee disability.  As such, 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2005) is not applicable because the 
veteran is not shown to have ankylosis of the left knee.  
Further, although the veteran was found to have effusion in 
the knee, according to February 2000 and April 2000 private 
medical records from Dr. T., a January 2001 private medical 
record from N.M., M.D., and a May 2004 VA magnetic resonance 
imaging (MRI), 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2005), which allows a 20 percent evaluation for dislocated 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint, does not provide an increased 
rating, as the veteran currently has a total rating of 20 
percent for his left knee disability, which include a 10 
percent rating for instability and a separate 10 percent 
rating for his arthritis of the left knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5259, 5263 (2005) only provide a 
rating of 10 percent and do not allow for a higher rating for 
the veteran's disability.  Further, the veteran was found to 
have flexion to 130 degrees in all medical evidence of record 
with the exception of a February 2005 VA treatment record 
that showed flexion limited to 40 degrees, and a February 
2005 VA rehabilitation record that showed flexion to 100 
degrees.  However, it is noted that the veteran was receiving 
follow-up treatment after a recent left knee injury and the 
preponderance of the evidence shows that the veteran was 
predominantly limited to 130 degrees of flexion.  As such, an 
increased rating for his limitation of motion in flexion is 
not warranted as he was not found to have flexion limited to 
30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).  Moreover, to obtain an evaluation in excess of 20 
percent for limitation of motion in extension, the veteran 
would be required to be limited to 15 degrees or more in 
extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  
An April 2000 private medical record from Dr. T, and a 
January 2001 private medical record from N.M., M.D. show that 
the veteran was limited to approximately three degrees of 
extension.  Therefore, he did not meet the requirements of 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005) to obtain a 
higher evaluation for limitation of motion in extension.  
Finally, the veteran is not found to have impairment of the 
tibia and fibula and these rating criteria does not apply.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005).  In summary, 
an increased rating using all available Diagnostic Codes 
under 38 C.F.R. § 4.71a for the veteran's left knee 
disability, is not applicable.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for mild varus deformity of the left knee is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


